                                                                              Page 1 of 2
            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION
ANTHONY SAM LADD,
    Plaintiff,

vs.                                           Case No.: 3:19cv4821/LAC/EMT

CLERK OF COURT RECORDS FOR CLARENCE
MITCHELL COURTHOUSE,
and BALTIMORE CITY DETENTION CENTER,
     Defendants.
__________________________/
                                     ORDER
      The Chief Magistrate Judge issued a Report and Recommendation on January

21, 2020 (ECF No. 6). Plaintiff has been furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). Agreement was filed by Plaintiff.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Chief Magistrate Judge’s Report and Recommendation (ECF No.

6) is adopted and incorporated by reference in this order.

      2.     The clerk of court is ordered to transfer this case to the United States
                                                                          Page 2 of 2
        District Court for the District of Maryland and close the file.

       DONE AND ORDERED this 24th day of February, 2020.




                                  s /L.A. Collier
                                  LACEY A. COLLIER
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv4821/LAC/EMT
